 

Exhibit 10.1

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 29, 2015 by and among Campus Crest Communities, Inc., a Maryland
corporation (the “Company”), and the Persons listed on Schedule I hereto (the
“Holders,” and each individually, a “Holder”).

 

WHEREAS, the Company is the sole member of Campus Crest GP, LLC, which is the
general partner of Campus Crest Communities Operating Partnership, LP (the
“Operating Partnership”), which is the operating partnership of the Company;

 

WHEREAS, the Company entered into that certain Purchase and Sale Agreement,
dated as of February 26, 2013, by and among Copper Beech Townhome Communities,
LLC (“CBTC”), Copper Beech Townhome Communities (PA), LLC (“CBTC PA”), CB-Campus
Crest, LLC (“CB-Campus Crest”), CB-Campus Crest PA, LLC (“CB-Campus Crest PA”),
the Company (together with CBTC, CBC PA, CB-Campus Crest and CB-Campus Crest PA,
the “Buyer Parties”) and the Holders, as amended by that certain Amendment to
Purchase and Sale Agreement, dated as of September 30, 2013 (as amended, the
“Purchase Agreement”), pursuant to which the Buyer Parties have agreed to
acquire a portfolio of student housing properties (the “CB Portfolio”);

 

WHEREAS, the Company is entering into an amendment (the “Second Amendment”) to
the Purchase Agreement, pursuant to which, among other things, the Buyer Parties
will (i) increase their membership interests in certain of the student housing
properties in the CB Portfolio to 100%, (ii) acquire 100% of the remaining
membership interests of CB Campus Crest Services, LLC, and (iii) acquire 100% of
the remaining membership interests in Copper Beech at Ames, Iowa;

 

WHEREAS, as consideration for the transactions contemplated by the Second
Amendment, the Company will cause the Operating Partnership to issue common
limited partnership units (the “OP Units”) to the Holders in such amounts as set
forth in the Second Amendment;

 

WHEREAS, the Holders, following the initial closing of the transactions
contemplated by the Second Amendment, will hold OP Units, as set forth on
Schedule I hereto and following the Second Closing (as defined below), will hold
OP Units, as set forth on Schedule II hereto;

 

WHEREAS, pursuant to the terms of Section 8.6 and the other related provisions
of the Second Amended and Restated Agreement of Limited Partnership of the
Operating Partnership (such agreement, as amended from time to time, the
“Partnership Agreement”), at any time on or after (i) the date twelve (12)
months after the Effective Date (as defined in the Partnership Agreement) or
(ii) such later date as may be expressly stated in an agreement entered into
between the Operating Partnership and any Holder of an OP Unit, and subject to
the various limitations contained in the Partnership Agreement and other
instruments being delivered in connection with the transactions contemplated by
the Second Amendment, each Holder shall be entitled to require the Operating
Partnership to redeem all or any portion of any OP Units then held by such
Holder for cash or, at the Company’s election, shares of its common stock, par
value $0.01 per share (the “Redemption Shares”); and

 

WHEREAS, the Company has agreed to grant to the Holders the registration rights
described in this Agreement.

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

 

 

 

section 1DEFINITIONS

 

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agreement” mean this Registration Rights Agreement, as the same may be amended,
supplemented or modified in accordance with the terms hereof.

 

“Black-Out Period” has the meaning set forth in Section 2.4.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Buyer Parties” has the meaning set forth in the recitals to this Agreement.

 

“CB Portfolio” has the meaning set forth in the recitals to this Agreement.

 

“CB-Campus Crest” has the meaning set forth in the recitals to this Agreement.

 

“CB-Campus Crest PA” has the meaning set forth in the recitals to this
Agreement.

 

“CBTC” has the meaning set forth in the recitals to this Agreement.

 

“CBTC PA” has the meaning set forth in the recitals to this Agreement.

 

“Commission” means the Securities and Exchange Commission or any successor
agency then having jurisdiction to enforce the Securities Act.

 

“Common Shares” means shares of the Company’s common stock, $0.01 par value per
share, in the Company, including any capital stock of the Company into which
such shares of common stock are reclassified or reconstituted.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Disclosure Package” means, with respect to any offering of securities, (a) the
Prospectus, (b) each Free Writing Prospectus and (c) all other information, in
each case, that is deemed, under Rule 159 under the Securities Act, to have been
conveyed to purchasers of securities at the time of sale of such securities
(including a contract of sale).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

2

 

 

“Filing Deadline” has the meaning set forth in Section 2.3.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 under the Securities Act.

 

“Holder” has the meaning set forth in the preamble to this Agreement.

 

“Indemnified Party” has the meaning set forth in Section 4.3.

 

“Indemnifying Party” has the meaning set forth in Section 4.3.

 

“Issuer Registration Statement” has the meaning set forth in Section 2.3.

 

“Liquidated Damages” has the meaning set forth in Section 2.3.

 

“OP Units” has the meaning set forth in the recitals to this Agreement.

 

“Operating Partnership” has the meaning set forth in the recitals to this
Agreement.

 

“Partnership Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, associations or other entity.

 

“Prospectus” has the meaning set forth in Section 2.3.

 

“Redemption Shares” has the meaning set forth in the recitals to this Agreement.

 

“Registrable Securities” means the Redemption Shares and any Common Shares
issued to a Holder with respect to the Redemption Shares by way of share
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise and
any Common Shares or voting common shares issuable upon conversion, exercise or
exchange thereof.

 

“Registration Expenses” has the meaning set forth in Section 5.

 

“Registration Statement” has the meaning set forth in Section 2.3.

 

“Second Amendment” has the meaning set forth in the recitals to this Agreement.

 

“Second Closing” means the closing of the acquisition by the Company and/or its
affiliates of additional membership interests in each of Copper Beech Townhome
Communities Twenty Six, LLC, Copper Beech Townhome Communities Twenty Eight,
LLC, Copper Beech Townhome Communities Twenty Nine, LLC and Copper Beech
Townhome Communities IUP Buy SPE Management, LLC.

 

“Second Closing Date” means the date of the Second Closing.

 

3

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Suspension Event” has the meaning set forth in Section 2.3.

 

section 2REGISTRATION RIGHTS; ISSUER REGISTRATION STATEMENT

 

2.1      Grant of Rights. The Company hereby agrees that each Holder shall be
entitled to offer its Registrable Securities for sale pursuant to a Registration
Statement, subject to the terms and conditions set forth in this Agreement (the
“Registration Rights”).

 

2.2      Registrable Securities. For the purposes of this Agreement, Registrable
Securities shall cease to be Registrable Securities when (a) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the Commission and such Registrable Securities have been
disposed of pursuant to such effective Registration Statement, (b) the entire
amount of the Registrable Securities owned by a Holder may be sold in a single
sale, in the opinion of counsel satisfactory to the Company and such Holder,
each in their reasonable judgment, without any limitation as to volume pursuant
to Rule 144 (or any successor provision then in effect) under the Securities
Act, or (c) the Registrable Securities are proposed to be sold or distributed by
a Person not entitled to the Registration Rights granted by this Agreement.

 

2.3      Issuer Registration Statement. On or prior to the nine month
anniversary of the earlier of (i) the Second Closing Date and (ii) March 31,
2015 (the “Filing Deadline”), the Company shall file with the Commission a shelf
registration statement (an “Issuer Registration Statement”) that,
notwithstanding any redemption limitations set forth in the Second Amendment,
registers all of the Registrable Securities that may be issued to the Holders
upon redemption of OP Units held by such Holders and complies as to form in all
material respects with applicable Commission rules providing for the
registration of the Registrable Securities. In the event that the Company fails
to file an Issuer Registration Statement with the Commission on or prior to the
Filing Deadline, the Company shall pay liquidated damages (“Liquidated Damages”)
to the Holders in an amount equal to $1,000 per day from and including the day
following the Filing Deadline to but excluding the date on which the Company
files an Issuer Registration Statement with the Commission. Any Liquidated
Damages accrued pursuant to this Section 2.3 shall be payable by the Company to
the Holders within ten (10) Business Days following the end of each 30-day
period by wire transfer of immediately available funds. The Company agrees to
use commercially reasonable efforts to cause the Issuer Registration Statement
and related prospectus to be declared and remain effective by the Commission as
soon as practicable; provided that if the Company, in its good faith judgment,
determines that any registration should not be made or continued because the
negotiation or consummation of a material transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event would require additional disclosure by the Company in the
Issuer Registration Statement of material information which the Company has a
bona fide business purpose for keeping confidential and the non-disclosure of
which in the Registration Statement would be expected, in the Company’s
reasonable determination, to cause the Registration Statement to fail to comply
with applicable disclosure requirements (each such circumstance a “Suspension
Event”), the Company may postpone the filing of an Issuer Registration Statement
or suspend the effectiveness thereof. The Company agrees to keep the Issuer
Registration Statement continuously effective (including the preparation and
filing of any amendments and supplements necessary for that purpose) until such
time as the Holders no longer own any Registrable Securities. When the
Registrable Securities are issued to the Holders pursuant to an Issuer
Registration Statement, subject to the foregoing provisos, the Company shall:

 

4

 

  

(a)       promptly notify the Holders: (i) when the Issuer Registration
Statement, any pre-effective amendment, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the Issuer
Registration Statement has been filed, and, with respect to the Issuer
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Issuer Registration Statement or the initiation or
threat of any proceedings for that purpose, and (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Redemption Shares for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

(b)       promptly use commercially reasonable efforts to prevent the issuance
of any order suspending the effectiveness of the Issuer Registration Statement,
and, if any such order suspending the effectiveness of the Issuer Registration
Statement is issued, shall promptly use commercially reasonable efforts to
obtain the withdrawal of such order at the earliest possible moment; and

 

(c)       use commercially reasonable best efforts to cause all such Registrable
Securities to be, or continue to be, listed on a national securities exchange.

 

As used herein, “Registration Statement” and “Prospectus” refer to a
registration statement and related prospectus (including any preliminary
prospectus) filed pursuant to the Securities Act utilized by the Company to
satisfy a Holder’s Registration Rights pursuant to this Agreement, including,
but not limited to, an Issuer Registration Statement and related prospectus
(including any preliminary prospectus) and any documents incorporated therein by
reference.

 

2.4      Restrictions on Public Sale by Holders. Each Holder hereby agrees that
it shall not, to the extent requested by the Company or an underwriter of
securities of the Company, directly or indirectly sell, offer to sell
(including, without limitation, any short sale), grant any option or otherwise
transfer or dispose of any Registrable Securities (other than to donees or
Affiliates of a Holder who agree to be similarly bound) within seven days prior
to and for up to 90 days following the effective date of a registration
statement of the Company filed under the Securities Act or the date of an
underwriting agreement with respect to an underwritten public offering of the
Company’s securities (the “Black-Out Period”); provided, however, that:

 

(i)        all executive officers and directors of the Company then holding
Common Shares shall enter into similar agreements;

 

(ii)        the Company shall use commercially reasonable efforts to obtain
similar agreements from each 10% or greater equity holders of the Company; and

 

(iii)       the Holders shall be allowed any concession or proportionate release
allowed to any officer, director or other 10% or greater equity holders of the
Company that entered into similar agreements.

 

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 2.4 and to impose stop transfer instructions
with respect to the Registrable Securities and such other Common Shares of a
Holder (and the Common Shares or securities of every other person subject to the
foregoing restriction) until the end of such period.

 

5

 

  

2.5      Suspension of Offering. Notwithstanding Section 2.3 hereof, if the
Board of Directors, in its good faith judgment, determines that any registration
should not be made or continued because of a Suspension Event, the Company may
postpone the filing of a Registration Statement and, upon the approval of a
majority of the Board of Directors, require the Holders not to sell under the
Registration Statement or to suspend the effectiveness thereof; provided,
however, that the Company may not delay, suspend or withdraw the Registration
Statement for more than sixty (60) days at any one time, or more than twice in
any twelve (12) month period. Upon receipt of any written notice from the
Company of the happening of any Suspension Event during the period the
Registration Statement is effective or if as a result of a Suspension Event the
Registration Statement or related Prospectus contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made (in the case of the Prospectus) not misleading, each Holder
agrees that (i) it will immediately discontinue offers and sales of the
Registrable Securities under the Registration Statement until such Holder
receives copies of a supplemental or amended Prospectus (which the Company
agrees to promptly prepare) that corrects the misstatement(s) or omission(s)
referred to above and receives notice that any post-effective amendment has
become effective or unless otherwise notified by the Company that it may resume
such offers and sales, and (ii) it will maintain the confidentiality of any
information included in the written notice delivered by the Company unless
otherwise required by law or subpoena. If so directed by the Company, each
Holder will deliver to the Company all copies of the Prospectus covering the
Registrable Securities current at the time of receipt of such notice, other than
permanent file copies then in the possession of such Holder’s counsel.

 

section 3REGISTRATION PROCEDURES

 

3.1      Qualification. The Company agrees to use commercially reasonable
efforts to register or qualify the Registrable Securities by the time the
applicable Registration Statement is declared effective by the Commission under
all applicable state securities or “blue sky” laws of such jurisdictions as a
Holder may reasonably request in writing, and shall use commercially reasonable
efforts to keep each such registration or qualification effective during the
period such Registration Statement is required to be kept effective pursuant to
this Agreement or during the period offers or sales are being made by the
Holders after delivery of a Registration Notice to the Company, whichever is
shorter, and to do any and all other similar acts and things which may be
reasonably necessary or advisable to enable the Holders to consummate the
disposition of the Registrable Securities in each such jurisdiction; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Agreement, (ii) take any action that would cause it to become subject to any
taxation in any jurisdiction where it would not otherwise be subject to such
taxation or (iii) take any action that would subject it to the general service
of process in any jurisdiction where it is not then so subject.

 

3.2      Obligations of the Company. When the Company is required to effect the
registration of Registrable Securities under the Securities Act pursuant to
Section 2 of this Agreement, subject to Section 2.5 hereof (as applicable), the
Company shall:

 

(a)       prepare and file with the Commission such amendments and supplements
as to the Registration Statement and the Prospectus used in connection therewith
as may be necessary (i) to keep such Registration Statement effective and (ii)
to comply with the provisions of the Securities Act with respect to the
disposition of the Registrable Securities covered by such Registration
Statement, in each case for such time as is contemplated in Section 2.3 of this
Agreement;

 

6

 

 

(b)       furnish, without charge, to each Holder selling Registrable
Securities, prior to filing a Registration Statement, such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits, but excluding any documents to be incorporated by
reference therein that are publicly available on the Commission’s Electronic
Data Gathering, Analysis and Retrieval system), and the Prospectus included in
such Registration Statement in conformity with the requirements of the
Securities Act as the Holder may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities owned by such
Holder;

 

(c)      notify the Holders: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 

(d)       promptly use commercially reasonable efforts to prevent the issuance
of any order suspending the effectiveness of a Registration Statement, and, if
any such order suspending the effectiveness of a Registration Statement is
issued, shall promptly use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible moment;

 

(e)      use commercially reasonable best efforts to cause all such Registrable
Securities to be, or continue to be, listed on a national securities exchange;
and

 

(f)       if requested by a Holder participating in the offering of Registrable
Securities, incorporate in a prospectus supplement or post-effective amendment
such information concerning such Holder or the intended method of distribution
as such Holder reasonably requests to be included therein and is reasonably
necessary to permit the sale of the Registrable Securities pursuant to the
Registration Statement, including, without limitation, information with respect
to the number of Registrable Securities being sold, the purchase price being
paid therefor and any other material terms of the offering of the Registrable
Securities to be sold in such offering; provided, however, that the Company
shall not be obligated to include in any such prospectus supplement or
post-effective amendment any requested information that is not required by the
rules of the Commission and is unreasonable in scope compared with the Company’s
most recent prospectus or prospectus supplement used in connection with a
primary or secondary offering of equity securities by the Company.

 

3.3       Obligations of Holders. In connection with any Registration Statement
utilized by the Company to satisfy the Registration Rights, each Holder selling
Registrable Securities agrees to cooperate with the Company in connection with
the preparation of the Registration Statement, and each Holder selling
Registrable Securities agrees that it will (i) respond within ten (10) Business
Days to any reasonable written request by the Company to provide or verify
information regarding such Holder or such Holder’s Registrable Securities
(including the proposed manner of sale) that may be required to be included in
such Registration Statement and related Prospectus pursuant to the rules and
regulations of the Commission, and (ii) provide in a timely manner information
regarding the proposed distribution by such Holder of the Registrable Securities
and such other information as may be requested by the Company from time to time
in connection with the preparation of and for inclusion in the Registration
Statement and related Prospectus.

 

7

 

 

section 4INDEMNIFICATION; CONTRIBUTION

 

4.1      Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder and each person, if any, who controls a Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, and any of their partners, members, officers, directors, employees or
representatives, as follows:

 

(a)      against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, arising out of or based upon (a) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, Disclosure Package, Prospectus, Free Writing Prospectus
or in any amendment or supplement thereto; and (b) the omission or alleged
omission to state, in any Registration Statement, Disclosure Package,
Prospectus, Free Writing Prospectus or in any amendment or supplement thereto,
any material fact required to be stated therein or necessary to make the
statements therein not misleading under the circumstances such statements were
made;

 

(b)       against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company; and

 

(c)       against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (a) or (b)
above;

 

provided, however, that the indemnity provided pursuant to this Section 4.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement, Disclosure Package, Prospectus,
Free Writing Prospectus or in any amendment or supplement thereto or (B) such
Holder’s failure to deliver an amended or supplemental prospectus furnished to
such Holder by the Company, if such loss, liability, claim, damage, judgment or
expense would not have arisen had such delivery occurred. The Company shall also
provide customary indemnities to any underwriters of the Registrable Securities,
their officers, directors and employees and each Person who controls such
underwriters (within the meaning of Section 15 of the Securities Act).

 

4.2       Indemnification by Holder. Each Holder (and each permitted assignee
thereof, on a several basis) severally and not jointly agrees to indemnify and
hold harmless the Company, and each of its directors or trustees, as applicable,
and officers (including each director or trustee, as applicable, and officer of
the Company who signed a Registration Statement), any underwriter retained by
the Company, and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
as follows:

 

8

 

  

(a)       against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, arising out of or based upon (a) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, Disclosure Package, Prospectus, Free Writing Prospectus
or in any amendment or supplement thereto; and (b) the omission or alleged
omission to state, in any Registration Statement, Disclosure Package,
Prospectus, Free Writing Prospectus or in any amendment or supplement thereto,
any material fact required to be stated therein or necessary to make the
statements therein not misleading under the circumstances such statements were
made;

 

(b)      against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of such
Holder; and

 

(c)      against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (a) or (b)
above;

 

provided, however, that the indemnity provided pursuant to this Section 4.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use in the Registration Statement, Disclosure Package, Prospectus, Free Writing
Prospectus or in any amendment or supplement thereto or (B) such Holder’s
failure to deliver an amended or supplemental prospectus furnished to such
Holder by the Company, if such loss, liability, claim, damage or expense would
not have arisen had such delivery occurred. Notwithstanding the provisions of
this Section 4.2, such Holder and any permitted assignee shall not be required
to indemnify any Person pursuant to this Section 4.2 in excess of the amount of
the net proceeds (after deducting the underwriters’ discounts and commissions)
to such Holder or such permitted assignee, as the case may be, from sales of the
Registrable Securities of such Holder under the Registration Statement that is
the subject of the indemnification claim.

 

9

 

 

4.3       Conduct of Indemnification Proceedings. An indemnified party hereunder
(the “Indemnified Party”) shall give reasonably prompt notice to the
indemnifying party (the “Indemnifying Party”) of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify the Indemnifying Party (i) shall not relieve it from any
liability which it may have under the indemnity agreement provided in Section
4.1 or 4.2 above, unless and only to the extent the lack of notice by the
Indemnified Party results in the forfeiture by the Indemnifying Party of
substantial rights and defenses, and (ii) shall not, in any event, relieve the
Indemnifying Party from any obligations to any Indemnified Party other than the
indemnification obligation provided under Section 4.1 or 4.2 above. If the
Indemnifying Party so elects within a reasonable time after receipt of such
notice, the Indemnifying Party may assume the defense of such action or
proceeding at such Indemnifying Party’s own expense with counsel chosen by the
Indemnifying Party and approved by the Indemnified Party, which approval shall
not be unreasonably withheld; provided, however, that the Indemnifying Party
will not settle, compromise or consent to the entry of any judgment with respect
to any such action or proceeding without the written consent of the Indemnified
Party unless such settlement, compromise or consent secures the unconditional
release of the Indemnified Party. The Indemnified Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expense of such counsel shall be paid by the
Indemnified Party unless (i) the Indemnifying Party agrees to pay the same, (ii)
the Indemnifying Party fails to assume the defense of such action with counsel
approved by the Indemnified Party or (iii) the named parties to any such action
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and such parties have been advised by such counsel that either
(x) representation of such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (y) there may be one or more legal defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party. In any of such cases, the Indemnifying Party shall not
be entitled to assume such defense and the Indemnified Party shall be entitled
to separate counsel at the Indemnifying Party’s expense. If the Indemnifying
Party is not entitled to assume the defense of such action or proceeding as a
result of clause (iii) above, the Indemnifying Party’s counsel shall be entitled
to conduct the Indemnifying Party’s defense and counsel for the Indemnified
Party shall be entitled to conduct the defense of the Indemnified Party, it
being understood that both such counsel will cooperate with each other to
conduct the defense of such action or proceeding as efficiently as possible. If
the Indemnifying Party is not so entitled to assume the defense of such action
or does not assume such defense, after having received the notice referred to in
the first sentence of this paragraph, the Indemnifying Party will pay the
reasonable fees and expenses of counsel for the Indemnified Party. In such
event, however, the Indemnifying Party will not be liable for any settlement
effected without the written consent of the Indemnifying Party. If an
Indemnifying Party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, the Indemnifying Party
shall not be liable for any fees and expenses of counsel for the Indemnified
Party incurred thereafter in connection with such action or proceeding.

 

4.4      Contribution.

 

(a)      In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Sections 4.1 and
4.2 above is for any reason held to be unenforceable by the Indemnified Party
although applicable in accordance with its terms, the Indemnified Party and the
Indemnifying Party shall contribute to the aggregate losses, liabilities,
claims, damages and expenses of the nature contemplated by such indemnity
agreement incurred by the Indemnified Party and the Indemnifying Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnified
Party on the one hand and the Indemnifying Party on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities, or expenses. The relative fault of the
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
the Indemnifying Party or the Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.

 

(b)      The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.4, a Holder shall not be
required to contribute any amount in excess of the amount of the net proceeds
(after deducting the underwriters’ discounts and commissions) to such Holder
from sales of the Registrable Securities of such Holder under the Registration
Statement that is the subject of the indemnification claim.

 

(c)      Notwithstanding the foregoing, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 4.4, each person, if
any, who controls a Holder within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as such Holder, and each director
of the Company, each officer of the Company who signed a Registration Statement
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Company.

 

10

 

 

section 5EXPENSES

 

The Company shall pay all Registration Expenses (as defined below) incident to
the performance by the Company of its registration obligations under Section 2
above, including (i) Commission, stock exchange and FINRA registration and
filing fees, (ii) all fees and expenses incurred in complying with securities or
“blue sky” laws (including reasonable fees, charges and disbursements of counsel
to any underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement),
(iii) all printing, messenger and delivery expenses, and (iv) the fees, charges
and expenses of counsel to the Company and of its independent public accountants
and any other accounting fees, charges and expenses incurred by the Company
(including, without limitation, any expenses arising from any “comfort” letters
or any special audits incident to or required by any registration or
qualification). All of the costs and expenses described in the preceding
sentence of this Section 5 are referred to herein as “Registration Expenses.”
Each Holder shall be responsible for the payment of any brokerage and sales
commissions, fees and disbursements of such Holder’s counsel, accountants and
other advisors, and any transfer taxes relating to the sale or disposition of
the Registrable Securities by such Holder pursuant to this Agreement.

 

section 6RULE 144 COMPLIANCE

 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act. In connection with any sale,
transfer or other disposition by a Holder of any Registrable Securities pursuant
to Rule 144 under the Securities Act, the Company shall cooperate with such
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold and not bearing any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as Holder may
reasonably request at least five (5) Business Days prior to any sale of
Registrable Securities hereunder.

 

section 7MISCELLANEOUS

 

7.1      Integration; Amendment. This Agreement constitutes the entire agreement
among the parties hereto with respect to the matters set forth herein and
supersedes and renders of no force and effect all prior oral or written
agreements, commitments and understandings among the parties with respect to the
matters set forth herein. Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto. Notwithstanding the foregoing, the Company, without the consent
of any other party hereto, may amend this Agreement to add any permitted
transferee of a Holder as a party to this Agreement as a Holder.

 

7.2      Waivers. No waiver by a party hereto shall be effective unless made in
a written instrument duly executed by the party against whom such waiver is
sought to be enforced, and only to the extent set forth in such instrument.
Neither the waiver by any of the parties hereto of a breach or a default under
any of the provisions of this Agreement, nor the failure of any of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

 

11

 

  

7.3      Assignment; Successors and Assigns. This Agreement and the rights
granted hereunder may not be assigned by any Holder (except to another Holder)
without the written consent of the Company; provided, however, that a Holder may
assign its rights and obligations hereunder, without such consent, in connection
with a transfer of some or all of such Holder’s Registrable Securities (i) to
the extent permitted under the Partnership Agreement or the Charter, as
applicable, and (ii) provided such transferee agrees in writing to be bound by
all of the provisions hereof and the Holder provides written notice to the
Company within ten (10) days of the effectiveness of such assignment. This
Agreement shall inure to the benefit of and be binding upon all of the parties
hereto and their respective heirs, executors, personal and legal
representatives, successors and permitted assigns, including, without
limitation, any successor of the Company by merger, acquisition, reorganization,
recapitalization or otherwise.

 

7.4      Notices. All notices called for under this Agreement shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) on the first Business Day following the date of dispatch if
delivered by a nationally recognized next-day courier service, (c) on the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid, or (d) if sent by
facsimile transmission during business hours on a Business Day, when transmitted
and receipt is confirmed, or otherwise on the following Business Day. All
notices hereunder shall be delivered to the parties at the addresses set forth
opposite their signatures below, or to any other address or addressee as any
party entitled to receive notice under this Agreement shall designate, from time
to time, to others in the manner provided in this Section 7.4 for the service of
notices; provided, however, that notices of a change of address shall be
effective only upon receipt thereof.

 

7.5      Specific Performance. The parties hereto acknowledge that the
obligations undertaken by them hereunder are unique and that there would be no
adequate remedy at law if any party fails to perform any of its obligations
hereunder, and accordingly agree that each party, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to
(i) compel specific performance of the obligations, covenants and agreements of
any other party under this Agreement in accordance with the terms and conditions
of this Agreement and (ii) obtain preliminary injunctive relief to secure
specific performance and to prevent a breach or contemplated breach of this
Agreement in any court of the United States or any State thereof having
jurisdiction.

 

7.6      Governing Law; Consent to Jurisdiction.

 

(a)      This Agreement, the rights and obligations of the parties hereto, and
any claims or disputes relating thereto, shall be governed by and construed in
accordance with the laws of the State of Delaware (excluding the conflict of law
provisions thereof). Each party irrevocably submits to the exclusive
jurisdiction of the State and Federal courts in the State of Delaware, and any
appellate court from any thereof, in any suit, action or other proceeding
arising out of or relating to this Agreement or any transaction contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
party irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or other proceeding may be heard and determined in such
Delaware State court or, to the extent permitted by applicable law, in such
Federal court. The parties agree that a final judgment in any such suit, action
or other proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.

 

(b)      Each party irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of venue of any suit, action or other proceeding arising out
of or relating to this Agreement or any transaction contemplated hereby or
thereby in any court referred to in the first sentence of paragraph (a) of this
Section 7.6. Each party irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of any suit, action or other proceeding arising out of or relating
to this Agreement or any transaction contemplated hereby or thereby in any court
referred to in the first sentence of paragraph (a) of this Section 7.6.

 

12

 

 

(c)       Each party consents, to the fullest extent permitted by applicable
law, to service of any process, summons, notice or document in the manner
provided for notices in Section 7.4. Nothing in this Agreement will affect the
right of any party to serve process in any other manner permitted by applicable
Law.

 

7.7      Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable Law, any right it may have to a trial by jury in respect
to any litigation, directly or indirectly, arising out of or relating to this
Agreement or any transaction contemplated hereby or thereby. Each party (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 7.7.

 

7.8      Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

7.9      Pronouns. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or entity may require.

 

7.10     Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement. This Agreement may be executed by
facsimile signatures

 

7.11    Severability. If fulfillment of any provision of this Agreement, at the
time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 

7.12    No Third Party Beneficiaries. It is the explicit intention of the
parties hereto that no person or entity other than the parties hereto is or
shall be entitled to bring any action to enforce any provision of this Agreement
against any of the parties hereto, and the covenants, undertakings and
agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, the parties hereto or their respective successors,
heirs, executors, administrators, legal representatives and permitted assigns.

 

Signatures on following page

 

13

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first herein above set forth.

 

COMPANY:       CAMPUS CREST COMMUNITIES, INC.       By:   /s/ Aaron Halfacre  
Name:  Aaron Halfacre   Title:  Executive Vice President and Chief Investment
Officer  

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

Address: HOLDERS:

 

  MCWHIRTER FAMILY LIMITED PARTNERSHIP       By:  /s/ John R. McWhirter  
Name:  John R. McWhirter   Title:  General Partner       By: /s/ Jeanette D..
McWhirter   Name:  Jeanette D. McWhirter   Title:  General Partner       /s/
John R. McWhirter   John R. McWhirter       /s/ Jeanette D. McWhirter   Jeanette
D. McWhirter       /s/ John w. McWhirter   John W. McWhirter       /s/ Jodi
McWhirter   Jodi McWhirter       /s/ Thomas D. Simco   Thomas D. Simco       /s/
Betty Simco   Betty Simco       /s/ Mark McWhirter   Mark McWhirter

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  /s/ Debbie McWhirter   Debbie McWhirter       /s/ Andy McWhirter   Andy
McWhirter       /s/ Mary James   Mary James       /s/ Eric Heiser   Eric Heiser
      /s/ Rebecca Heiser   Rebecca Heiser       /s/ Brian McWhirter   Brian
McWhirter

 

  /s/ Susan McWhirter   Susan McWhirter       /s/ Robert Heiser   Robert Heiser
      /s/ Judy McWhirter   Judy Heiser       /s/ Gail McWhirter   Gail McWhirter
      /s/ Frederick Brenner   Frederick Brenner       /s/ Patricia Oldford  
Patricia Oldford       /s/ Chris Summers   Chris Summers       /s/ Maria Summers
  Maria Summers       /s/ Thomas Foley   Thomas Foley

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

SCHEDULE I

 

Holders
(Name and Address)  OP Units  McWhirter Family Limited Partnership   2,292,920 
       John W. McWhirter   468,599         Jodi McWhirter   468,599        
Thomas D. Simco & Betty Simco   941,689         Mark McWhirter & Debbie
McWhirter   962,755         Andrew J. McWhirter   481,378         Mary James 
 481,378         Eric Heiser & Rebecca Heiser   962,755         Brian McWhirter
& Susan McWhirter   956,665         Robert Heiser & Judy Heiser   962,755    
    Gail McWhirter   183,895         Frederick Brenner   572,452        
Patricia Oldford   297,424         Chris Summers & Maria Summers   321,435    
    Thomas Foley   —         Totals   10,354,699 

  

 

 

 

SCHEDULE II

 

Holders
(Name and Address)  OP Units  McWhirter Family Limited Partnership   2,784,355 
       John W. McWhirter   550,408         Jodi McWhirter   550,408        
Thomas D. Simco & Betty Simco   1,105,307         Mark McWhirter & Debbie
McWhirter   1,126,373         Andy McWhirter   563,186         Mary James 
 563,186         Eric Heiser & Rebecca Heiser   1,126,373         Brian
McWhirter & Susan McWhirter   1,120,283         Robert Heiser & Judy Heiser 
 1,126,373         Gail McWhirter   206,205         Frederick Brenner   728,100 
       Patricia Oldford   375,300         Chris Summers & Maria Summers 
 460,031         Thomas Foley   21,888         Totals   12,407,777 

 

[Signature Page to Registration Rights Agreement]

 

 

